        Case 6:14-cv-01647-MK        Document 88       Filed 04/17/20     Page 1 of 2




 RYAN T. O’CONNOR, OSB No. 053353
 O’Connor Weber LLC
 1500 SW First Avenue, Suite 1090
 Portland, OR 97201
 Telephone: (503) 226 0923
 Email: ryan@oconnorweber.com

 Attorney for Plaintiff Sterling Cunio


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF OREGON

                                      Eugene Division


 STERLING RAY CUNIO,                                Case No. 6:14-cv-01647-MK

                     Plaintiff,
                                                    SUPPLEMENTAL JUDGMENT FOR
   v.                                               ATTORNEY FEES

 KATE BROWN, in her Official Capacity as
 Governor of the State of Oregon, COLETTE
 S. PETERS, in her Official Capacity as
 Director of the Oregon Department of
 Corrections; MICHAEL HSU, in his Official
 Capacity as Chairperson, Oregon Board of
 Parole and Post-Prison Supervision; jointly
 and severally,

                 Defendants.

         This Court granted summary judgment in favor of Plaintiff, Sterling Cunio, and

entered a judgment in Plaintiff’s favor on February 20, 2020. Plaintiff now asks this

Court to order Defendants to pay $49,913.16 in attorney fees. Defendants stipulate to that

amount and do not oppose Plaintiff’s motion.

         Based on the stipulation of the parties, this Court orders that Defendants pay

Plaintiff $49,913.16 in attorneys fees.
Case 6:14-cv-01647-MK   Document 88   Filed 04/17/20   Page 2 of 2




 IT IS SO ORDERED.



 DATED: 4/17/2020




                            s/ Mustafa T. Kasubhai
                            HONORABLE MUSTAFA T. KASUBHAI
                            U.S. Magistrate Judge
